Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered July 26, 2006, which, in an action for employment discrimination based on race, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, an African-American hired by defendant law firm as a paralegal, failed to adduce evidence responsive to defendant’s showing that its termination of plaintiff was based on well-documented, ongoing poor performance reviews by many of the attorneys for whom plaintiff worked (see Ferrante v American *355Lung Assn., 90 NY2d 623, 629, 631 [1997]). Plaintiffs evidence does not address these performance reviews, but instead focuses on the transfer of some of her cases to her only similarly situated coworker, a Caucasian, thereby reducing her billable hours and denying her credit for work she performed. Although informed of defendant’s antidiscrimination policies, including a requirement that discrimination complaints be reported to certain individuals, plaintiff, while employed, never complained that this shifting of work was discriminatory, and even now does not show circumstances permitting an inference that it was. Defendant’s reason for terminating plaintiff was not insufficient billable hours or an unwillingness to work, but the poor quality of her work and an inability to accept suggestions that might improve her work. There is no evidence tending to show that the poor performance reviews were inaccurate, much less the product of collusion among the reviewing attorneys to supply a pretext for race discrimination. We have considered plaintiffs claims of hostile work environment and retaliation and find them also without merit. Concur—Mazzarelli, J.P., Saxe, Sullivan, Catterson and Kavanagh, JJ.